Citation Nr: 0032303	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-19 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved death pension 
benefits in the amount of $16,744.00.  


REPRESENTATION

Appellant represented by:	Karyl Spriggs, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from June 1954 to January 
1957.  In March 1998, the St. Petersburg, Florida, Regional 
Office (RO) proposed to reduce the appellant's Department of 
Veterans Affairs (VA) improved death pension benefits based 
upon her receipt of earned income.  In June 1998, the RO 
retroactively effectuated the proposed reduction as of 
February 1, 1995 and terminated the appellant's VA improved 
death pension benefits as of September 1, 1995 due to her 
receipt of Social Security Administration (SSA) benefits.  In 
June 1998, the appellant was informed in writing of an 
overpayment of VA improved death pension benefits in the 
amount of $16,744.00 and her waiver rights.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a August 1998 decision of the RO's 
Committee on Waivers and Compromises (Committee) which 
concluded that there was bad faith on the appellant's part in 
the creation of the overpayment of VA improved death pension 
benefits in the amount of $16,744.00 which precluded waiver 
and denied waiver of recovery of the overpayment.  The 
appellant has been represented throughout this appeal by 
Karyl Spriggs, Attorney.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.  

2.  The appellant was overpaid VA improved death pension 
benefits in the amount of $16,744.00 between February 1995 
and August 1995 due to her failure to promptly and accurately 
inform the VA of her receipt of earned income and SSA 
benefits.  
3.  Notwithstanding the appellant's fault in creating the 
overpayment of VA improved death pension benefits, recovery 
of the indebtedness would result in severe financial hardship 
to the appellant.  


CONCLUSIONS OF LAW

1. The overpayment of VA improved death pension benefits in 
the amount of $16,744.00 was not due to error solely on the 
part of the VA and was otherwise properly created.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 3.660(a) (1999).  

2.  Recovery of the overpayment of VA improved death pension 
benefits in the amount of $16,744.00 would be against the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 2000); 38 C.F.R.§§ 1.963(a), 1.965(a) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Creation of the Debt

Generally, a surviving spouse in receipt of VA death pension 
benefits must notify the VA of all circumstances which will 
affect her entitlement to receive pension benefits or the 
rate of those benefits.  Such notice must be furnished when 
the recipient acquires knowledge that her income has changed.  
38 C.F.R. § 3.660(a)(1) (1999).  

In October 1994, the appellant submitted an Application for 
Dependency and Indemnity Compensation or Death Pension and 
Accrued Benefits by a Surviving Spouse or Child (VA Form 21-
534).  She reported that she had no earned income and was not 
in receipt of SSA benefits.  In February 1995, the RO 
informed the appellant that her claim could not be granted as 
the record did not contain evidence of the dissolution of the 
appellant's and her own prior marriages.  The appellant 
subsequently obtained the requested documentation and 
submitted it to the RO.  In August 1995, the appellant was 
granted VA improved death pension benefits.  The RO 
apparently informed the appellant that she had a duty to 
promptly inform the VA of any changes in her income by 
providing her a copy of Death Pension Award Attachment (VA 
Form 21-8767).  

The RO subsequently was informed that the appellant had 
unreported earned income during 1995.  In March 1998, the RO 
proposed to retroactively reduce the amount of the 
appellant's VA improved death pension benefits based upon her 
1995 earned income.  In December 1997, the appellant 
certified that she had earned income of $2,216.00 in 1995.  
In June 1998, the RO implemented the proposed reduction as of 
February 1, 1995.  Additionally, the RO stated that: it had 
learned that the appellant had been awarded SSA benefits; she 
had failed to promptly inform the VA of her SSA benefits; and 
payment of VA improved death pension benefits were being 
terminated based upon her receipt of SSA benefits.  

In her July 1997 request for a waiver of recovery of the 
overpayment and September 1998 notice of disagreement, the 
appellant acknowledged that she had been employed and in 
receipt of SSA benefits.  She advanced that she did not 
report her SSA benefits due to her erroneous belief that the 
benefits did not constitute income and thus did not have to 
be reported.  

The appellant has not contested the amount of the 
overpayment.  In light of this fact and given the appellant's 
acknowledgment that she failed to inform the VA of both her 
earned income and SSA benefits, the Board finds that the 
overpayment of VA improved death pension benefits in the 
amount of $16,744.00 was solely the consequence of the 
appellant's own action and thus properly created.  


II. Waiver of Recovery

Recovery of an overpayment of VA improved death pension 
benefits may be waived if recovery of the indebtedness from 
the payee who received the benefit would be against equity 
and good conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 
2000); 38 C.F.R. § 1.963(a) (1999).  The equity and good 
conscience standard means arriving at a fair decision between 
the obligor and the Government.  In making this decision, 
consideration is to be given to factors such as: the fault of 
the debtor; a balancing of the fault of the debtor against 
any fault of the VA; whether collection would deprive the 
debtor of basic necessities; whether recovery would nullify 
the objective for which the benefits were intended; whether a 
failure to make restitution would result in unfair gain to 
the debtor; and whether reliance on the benefits would result 
in relinquishment of a valuable right or incurrence of a 
legal obligation.  38 C.F.R. § 1.965(a) (1999).  

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
2000) provide that:

The recovery of any payment or collection 
of any indebtedness (or any interest 
thereon) may not be waived under this 
section if, in the Secretary's opinion, 
there exists in connection with the claim 
for such waiver an indication of fraud, 
misrepresentation, or bad faith on the 
part of the person or persons having an 
interest in obtaining a waiver of such 
recovery or the collection of such 
indebtedness (or any interest thereon).  
Any indication of bad faith will preclude waiver of recovery 
of an overpayment.  "Bad faith" denotes unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the Government.  38 
C.F.R. § 1.965(b)(2) (1999).  

In its August 1998 decision, the Committee determined that 
the appellant had been repeatedly informed about her 
obligation to report all earned income and her receipt of SSA 
benefits.  The Committee determined that: the appellant had 
intentionally failed to report her earned income and SSA 
benefits; her actions constituted bad faith; and such bad 
faith precluded waiver of recovery of the overpayment.  

In her October 1994 claim for VA improved death pension 
benefits, the appellant reported that she had no earned 
income and was not in receipt of SSA benefits.  A July 1998 
written statement from Pimol Limpuangthip, M.D., indicates 
that the appellant was diagnosed with HIV in 1995.  The 
doctor stated that the appellant had a guarded prognosis.  

In her July 1998 request for waiver, the appellant conveyed 
that she had worked only in January 1995 before she became to 
ill to work.  At that time, she was diagnosed with human 
immunodeficiency virus (HIV).  The appellant previously 
believed erroneously that she had to report only her earned 
income.  

In her September 1998 notice of disagreement, the appellant 
advanced that she did not intentionally withhold information 
as to her receipt of SSA benefits for her personal advantage.  
Instead, she mistakenly assumed that SSA benefits did not 
have to be reported as they did not constitute income.  The 
appellant related that her HIV disability had increased in 
severity due to the stress associated with recovery of the 
overpayment of her VA improved death pension benefits.  

In a December 1998 written statement, the appellant's 
attorney averred that the appellant never sought an unfair 
advantage over the Government.  The appellant was genuinely 
unaware that she was required to report her earned income and 
receipt of SSA benefits.  The appellant's attorney asserted 
that recovery of the overpayment of VA improved death pension 
benefits would cause severe financial hardship to befall the 
appellant and result in her living in abject poverty until 
her demise.  The attorney conveyed further that the appellant 
was precluded from working due to her progressive and 
ultimately terminal disease and advanced age.  The appellant 
barely met her current monthly obligations.  

In a February 1999 Financial Status Report (VA Form 4-5655), 
the appellant advanced that she had a combined monthly net 
income $830.00 and total monthly expenses of $894.00.  She 
stated that she had $500.00 in the bank and $1,300.00 in 
stocks and bonds.  Her reported assets consisted of a 1984 
Mercedes Benz automobile.  

In her September 1999 substantive appeal, the appellant 
reiterated that: she had a debilitating and terminal illness 
which rendered her unemployable; her monthly expenses 
exceeded her monthly income; her actions were the result of a 
misunderstanding of her obligation to report her earned 
income and SSA benefits rather than any bad faith on her 
part; and if waiver of recovery of the overpayment was to be 
denied, she would die in abject poverty.  

The Board has reviewed the probative evidence of record 
including the appellant's statements on appeal.  While she 
was clearly at fault in the creation of the overpayment of VA 
improved death pension benefits, the Board observes that 
there is no indication of bad faith evident in the 
appellant's actions.  When she was provided with evidence of 
her 1995 earned income and SSA benefits, the appellant 
verified her receipt of such funds without any attempt to 
cloud the facts.  

The Board concludes that recovery of the overpayment would 
result in severe financial hardship to the appellant and 
nullify the objective for which VA improved death pension 
benefits are intended.  The appellant has HIV, an ultimately 
terminal disease.  She is unemployable.  She has reported 
personal monthly expenses which exceed her net monthly income 
by approximately $64.00.  Upon application of the 
aforementioned authorities to the instant appeal, the Board 
concludes that recovery of the overpayment from the appellant 
would be against equity and good conscience.  According, a 
waiver of recovery of the overpayment of VA improved death 
pension benefits to the appellant in the amount of $16,744.00 
is granted.  


ORDER

Waiver of recovery of the overpayment of VA improved death 
pension benefits in the amount of $16,744.00 is granted.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

 

